Citation Nr: 0533061	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-06 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Type II diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that found that new and material 
had not been received to reopen a claim for service 
connection for PTSD.  The case is also before the Board on 
appeal from an April 2004 rating decision of the RO in St. 
Petersburg, Florida, that denied service connection for Type 
II diabetes mellitus.  

The issues of entitlement to service connection for PTSD and 
Type II diabetes mellitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  A July 1988 rating decision denied the veteran's claim 
for service connection for a nervous condition.

3.  The evidence associated with the claims file subsequent 
to the July 1988 rating decision is new or so significant 
that it must be considered in order to decide fairly the 
merits of the claim for service connection for PTSD.


CONCLUSION OF LAW

The evidence associated with the appellant's claims file 
subsequent to the July 1988 rating decision is new and 
material, and the appellant's claim for service connection 
for PTSD is reopened. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) defines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

As discussed in detail below, sufficient evidence is of 
record to reopen the veteran's claim for service connection 
for PTSD.  Therefore, no further development is needed with 
respect to his application to reopen.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  

New regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Since the current claim was filed prior to 
that date, the old version of the regulation is applicable in 
this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves an 
issue."  Routen v. Brown, 10 Vet. App. 183, 186(1997) (citing 
Black's Law Dictionary 1203 (6th ed. 1990)).  Second, the 
evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that the 
evidence warrants a revision of the prior determination.  It 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all of the tests are satisfied, the claim must be 
reopened.

Based on a thorough review of the record, the Board finds 
that the veteran has submitted new and material evidence to 
reopen the claim for service connection for PTSD.  Evidence 
submitted subsequent to the July 1988 rating decision is 
material within the meaning of 38 C.F.R. § 3.156.  It is 
probative of the issue at hand, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim. 

During an October 2005 hearing before the undersigned 
Veterans Law Judge, the veteran explained that although he 
was stationed at Dover Air Force Base, he had temporary duty 
in Vietnam on several occasions of varying lengths.  While 
there, his primary duty was aircraft repair but he also 
loaded and transported coffins.  This duty included handling 
and cleaning up corpses and body bags.  He provided details 
of his presence in Vietnam.  The Board finds that this 
testimony, which is presumed credible for the purpose of 
determining whether the claim should be reopened, is material 
because it refers to the type of service which could 
constitute a stressor and be productive of PTSD.

These details are new or so significant that they must be 
considered in order to decide fairly the merits of the claim 
for service connection for PTSD.  Accordingly, the Board is 
required to reopen the previously denied claim for service 
connection for PTSD.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened; to this extent 
only, the appeal is granted.


REMAND

A preliminary review of the record shows that the VCAA 
requires additional development for the issues of entitlement 
to service connection for PTSD and Type II diabetes mellitus.  

During his hearing, the veteran offered details as to his 
various periods of temporary duty in Vietnam that might be 
documented by additional personnel records.  Such service 
would be relevant to each of his service connection claims.  
He said that he was a crew chief for aircraft with tail 
numbers 1999 and 0138 and was on the crew of an aircraft with 
tail number 2004.  He said that he received overseas tax 
exemptions, combat pay and flight pay.  He testified that he 
had a world-wide passport, similar to a diplomatic passport, 
that he had to return at separation.  He maintained that he 
received vaccinations for the black plague and other diseases 
that were given to personnel flying into Vietnam.  He began 
flying into Vietnam for periods of temporary duty in April 
1969.  He said that he showed validated orders to the 
personnel section and they put receipt of the Vietnam Service 
Medal on his DD 214.  

Accordingly, this case is REMANDED for the following action: 

1.  Contact all appropriate sources and 
obtain the veteran's complete service 
personnel records, to include dates of 
temporary duty in Vietnam, flight orders 
(he maintains he was crew chief for 
aircraft with tail numbers 1999 and 0138 
and was on the crew of the aircraft with 
tail number 2004), payroll records (he 
maintains he received overseas tax 
exemptions, combat pay and flight pay), 
evidence of receipt of a world-wide 
passport, and evidence of the visas he 
received.  Information regarding the 
duties of those aircraft should also be 
requested as the veteran maintains that 
they were used to return the remains of 
deceased servicemen.

In addition, obtain immunization records 
(he maintains he received vaccinations 
for the black plague and other diseases 
that were given to personnel flying into 
Vietnam).

2.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required for the veteran's 
claims.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

3.  Then, readjudicate the veteran's 
claims for service connection for PTSD 
and Type II diabetes mellitus.  If either 
of the benefits sought on appeal remains 
denied, the veteran should be provided 
with an SSOC.  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


